DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          JUDITH HEBERT,
                             Appellant,

                                    v.

                          STEPHANE COTE,
                              Appellee.

                              No. 4D18-3758

                              [July 16, 2020]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Robert L. Pegg, Judge; L.T. Case No.
312017DR000305.

    Amy D. Shield and Roger Levine of Shield & Levine, P.A., Boca Raton,
for appellant.

  Benjamin T. Hodas and Brendon Carrington of Fisher Potter Hodas, PL,
West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, FORST and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.